       Case 6:20-cv-00497-ADA Document 97 Filed 07/21/21 Page 1 of 4

FILED UNDER SEAL


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

  WSOU INVESTMENTS, LLC d/b/a           §   CIVIL ACTION NO. 6:20-cv-487-ADA
  BRAZOS LICENSING AND                  §   CIVIL ACTION NO. 6:20-cv-488-ADA
  DEVELOPMENT,                          §   CIVIL ACTION NO. 6:20-cv-489-ADA
                                        §   CIVIL ACTION NO. 6:20-cv-490-ADA
        Plaintiff,                      §   CIVIL ACTION NO. 6:20-cv-491-ADA
                                        §   CIVIL ACTION NO. 6:20-cv-492-ADA
  v.                                    §   CIVIL ACTION NO. 6:20-cv-493-ADA
                                        §   CIVIL ACTION NO. 6:20-cv-494-ADA
  ZTE CORPORATION, ZTE (USA)            §   CIVIL ACTION NO. 6:20-cv-495-ADA
  INC., AND ZTE (TX), INC.              §   CIVIL ACTION NO. 6:20-cv-496-ADA
                                        §   CIVIL ACTION NO. 6:20-cv-497-ADA
        Defendants.                     §
                                        §        JURY TRIAL DEMANDED
                                        §
                                        §           FILED UNDER SEAL




       REPLY SUPPORTING MOTION FOR LEAVE TO FILE SUR-REPLY
            Case 6:20-cv-00497-ADA Document 97 Filed 07/21/21 Page 2 of 4




          There is no merit to ZTE’s argument that WSOU is somehow to blame for the delay in the

addressing                       The delay was caused by ZTE’s failure to produce it.




          There is also no merit to ZTE’s argument that it will be prejudiced by WSOU’s sur-reply

because WSOU allegedly failed to (a) timely produce                          or (b) respond to ZTE’s

request for “clarification” about the                     before ZTE’s deadline to file its reply. See

Resp. at 3.

                                                                            . ZTE could not possibly

have been prejudiced by WSOU’s alleged failure to timely produce ZTE’s own document to ZTE.

Regardless, there is no truth to ZTE’s allegation.

                                                                       .1

          ZTE also could not have been prejudiced by WSOU’s alleged failure to give ZTE

“clarification” about the                      before ZTE filed its reply brief. ZTE is a party to

                                                                                    Although WSOU

did produce it to ZTE before ZTE’s deadline to file a reply, ZTE did not need WSOU to produce


1
    To preserve resources, Exhibit A is being file only in the -487 case.
                                                   1
Case 6:20-cv-00497-ADA Document 97 Filed 07/21/21 Page 3 of 4
         Case 6:20-cv-00497-ADA Document 97 Filed 07/21/21 Page 4 of 4




       Therefore, WSOU respectfully requests the Court grant WSOU’s Motion for Leave to File

Sur-Reply.


Dated: July 14, 2021                         Respectfully submitted,

                                     By:    /s/ Ryan Loveless
                                            James L. Etheridge
                                            Texas Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas Bar No. 24036997
                                            Etheridge Law Group, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via the U.S. District Court [LIVE]-Document Filing System to all counsel of record July 14, 2021.


                                             /s/ Ryan Loveless
                                             Ryan S. Loveless




                                                3
